Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-6 and 9-22 of F. Nisic et al., US 17/046,096 (Apr. 11, 2019) are pending.  Claims 4, 5, 11, 12, 14, 17, and 20-22 to the non-elected Groups/species stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-3, 6, 9, 10, 13, 15, 16, 18 and 19 have been examined on the merits and are rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-3, 6, 9-16, 18-20, without traverse in the Reply to Restriction Requirement filed on December 17, 2021, is acknowledged.  Claims 4, 5, 17, 21 and 22 to the non-elected Groups stand withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Pursuant to the election of species requirement, Applicant elected, without traverse, the following species of Formula I and Formula II.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant elected borane complexed with dimethyl sulfide as the reducing complex.  Applicant has not identified claims encompassing the elected species as required.  See, MPEP § 809.02(a).  The elected species was searched and found to obvious pursuant to § 103 over the art of record.  MPEP § 803.02(III)(C)(2)).  In view of cited art, the election of species requirement is given effect and maintained as provisional.  Claims 11, 12, 14, 

In the Restriction issued on November 9, 2021, it was alleged that unity of invention was lacking over P. Box et al., WO 03/024439 (2003) (“Box”) on the grounds that Box anticipated claim 1.  Upon reconsideration, Box does not anticipate 1 because Box’s starting material and product cited in the previous Office action do not meet the limitation of claim 1 variable R1.   However, unity of invention is still lacking in view of the obviousness rejection over Box set forth below.  As such, the restriction requirement is maintained.  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL. 

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


Interpretation of “a reducing complex made of boranes in presence of the Corey-Bakshi-Shibata (CBS) catalyst”

Instant claim 1 recites “a reducing complex made of boranes in presence of the Corey-Bakshi-Shibata (CBS) catalyst”.  The specification does not define the term “Corey-Bakshi-Shibata (CBS) catalyst” or cite any literature references respecting this catalyst.  The only “CBS catalyst” disclosed in the specification is (R)-tetrahydro-1-methyl-3,3-diphenyl-1H,3H-pyrrolo[1,2-c][1,3,2]oxazaborole.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


See Specification page 10, Example 1, lines 27-28; Id. at page 13, Example 4.1, lines 2-3; Id. at page 16, Example 9, lines 24-25.  A review published by Corey provides and in-depth history of the development of chiral oxazaborolidine catalysts.  E. Corey et al., 37 Angew. Chem. Int. Ed., 1986-2012 (1998) (“Corey-1”).  Corey-1 disclose the initial development of chiral oxazaborolidine catalysts B-H-4 and B-Me-4.  Corey-1 at page 1989.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Corey-1 discloses that B-Me-4 (which corresponds to Applicant’s single disclosed CBS catalyst) is more air/moisture stable than B-H-4, reduces ketones with higher enantioselectivity, and is easier to prepare.  Corey-1 at page 1989, col. 2; see also, E. Corey et al., 109 Journal of the American Chemical Society, 7925-7926 (1987) (“Corey-3, many other fused bicyclic oxazaborolidines have been prepared by other research groups and by our own to demonstrate the relationship between catalyst structure and enantioselectivity.  Corey-1 at page 1991, col. 1.  

D. Mathre et al., e-EROS Encyclopedia of Reagents for Organic Synthesis, 1-18 (2013) (“Mathre”) provides a review regarding Applicant’s disclosed catalyst.  Mathre notes that following from the work of Itsuno and Corey, over 75 chiral oxazaborolidine catalysts have been reported for the reduction of prochiral ketones.  Mathre at page 1, col. 2.  The literature makes it clear that that numerous and structurally divergent chiral oxazaborolidine catalysts have be developed over the years by Corey and other groups since the report of B-Me-4 in Corey-2 in 1987.  

However, the instant specification’s disclosure does not support an interpretation of the term “Corey-Bakshi-Shibata (CBS) catalyst” that is broader than the single example disclosed.  As such, the claim term “Corey-Bakshi-Shibata (CBS) catalyst” is broadly and reasonably interpreted, consistent with the specification, as limited to the following enantiomer set of the disclosed catalyst (R)/(S)-tetrahydro-1-methyl-3,3-diphenyl-1H,3H-pyrrolo[1,2-c][1,3,2]oxazaborole.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


MPEP § 2111.  


Claim Objections

Informalities

Claim 1 is objected to on the grounds that the following two phrases should be amended as follows: “R1 and R2” and “wherein R1, R2, R3 and R4” to correct a typographical error.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Improper Preferences in a Claim

Claim 18 and claim 22 (the rejection of claim 22 is provisional as this claim is withdrawn) are rejected under 35 U.S.C. 112(b) as being indefinite for recitation of the exemplary claim language “preferably”.  This recitation improperly provides for preferences within a claim and thereby renders confusion over the intended scope.  See MPEP § 2173.05(d).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 13, 15, 18 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over F. Klingler et al., US 6,218,575 (2001) (“Klingler”) in view of D. Mathre et al., e-EROS Encyclopedia of Reagents for Organic Synthesis, 1-18 (2013) (“Mathre”) and P. Box et al., WO 03/024439 (2003) (“Box”). 

Claims 10 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Klingler, Mathre and Box as above in further view of T.W. Greene, Greene’s Protective Groups in Organic Synthesis, 367-430 (2007) (“Greene”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Prior Art

F. Klingler et al., US 6,218,575 (2001) (“Klingler”)

Klingler teaches that because of its wide range of activities adrenaline is of considerable commercial interest in the treatment of anaphylactic shock, inter alia, or as an addition to local anesthetics.  Klingler at col 1, lines 25-30.  Klingler teaches that adrenaline or the sulphate thereof can be obtained in exceptionally high optical purity from 3',4'-dihydroxy-2-N-benzyl-N-methylaminoacetophenone 1 using asymmetric hydrogenation.  Klingler at col. 2, lines 64-67; Klingler at col. 3, lines 15-35.  In the Example, Klinger teaches the following reaction.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Klingler at col. 5, lines 46 – col. 6, line 11.  Klingler teaches that the asymmetric catalyst for the reaction is dichlorobis(cycloocta-1,5-diene)rhodium (I) and RR-MCCPM (2R,4R)-4-(dicyclohexylphosphino)-2-(diphenylphosphinomethyl)-N-methylaminocarbonylpyrrolidine).  Klingler at col. 5, lines 48-51.  Klingler differs from instant claim 1 only in that Klingler does not employ “a reducing complex made of boranes in presence of the Corey-Bakshi-Shibata (CBS) catalyst”.  


D. Mathre et al., e-EROS Encyclopedia of Reagents for Organic Synthesis, 1-18 (2013) (“Mathre”)

Mathre teaches that CBS catalyst S/R-B-Me-4:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


is one of many chiral oxazaborolidines/chiral Lewis acids useful as enantioselective catalysts for the reduction of prochiral ketones, imines, and oximes, and the reduction of 2-pyranones to afford chiral biaryls.  Mathre at page 1, col. 1.  Mathre teaches that the major application of chiral oxazaborolidines has been the stoichiometric (as the
oxazaborolidine–borane complex) (eq 1) and catalytic (in the presence of a stoichiometric borane source) (eq 2) enantioselective reduction of prochiral ketones.  Mathre at page 1, col. 1.  

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Mathre at page 1, col. 2.  Mathre teaches that these asymmetric catalysts work best for the reduction of aryl alkyl ketones, often providing very high (>95% ee) levels of enantioselectivity.  Mathre at page 1, col. 1.  In this regard, it is noted that Applicant’s claimed process is directed to an aryl alkyl ketone wherein the alkyl portion is substituted by an amine group.  

P. Box et al., WO 03/024439 (2003) (“Box”)

Box discloses the synthesis of tert-Butyl (2R)-2-(2,2-dimethyl-4H-1,3-benzodioxin-6-yl)-2-hydroxyethylcarbamate by reaction of tert-butyl 2-(2,2-dimethyl-4H-1,3-benzodioxin-6-yl)-2-oxoethylcarbamate with borane/dimethylsulphide/THF (a reducing complex made of boranes) in the presence of Corey-Bakshi-Shibata (CBS) catalyst, summarized by the following reaction scheme.  See Box at page 47 (“iii) tert-Butyl (2R)-2-(2,2-dimethyl-4H-1,3-benzodioxin-6-yl)-2-hydroxyethylcarbamate”).  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Box differs from instant claim 1 only in that the Box starting material and product comprises an intervening –(CH2)- group at variable claim 1 variable R1.  

T.W. Greene, Greene’s Protective Groups in Organic Synthesis, 367-430 (2007) (“Greene”)

In developing a synthesis of any phenol-containing product, protection is often mandatory to prevent reaction with oxidizing agents and electrophiles or reaction of the nucleophilic phenoxide ion with even mild alkylating and acylating agents.  Greene at page 369. Greene teaches that benzyl is a suitable protecting group for a phenolic –OH groups as the benzyl ether.  Greene at page 396.  In general, benzyl ethers are prepared from a 2.  Greene at page 398.  

Claims 1-3, 6, 9, 13, 15, 18 and 19 Are Obvious over Klingler in View of Box and Mathre

Claims 1-3, 6, 9, 13, 15, 18 are obvious over Klinger in view of Box and Mathre pursuant to § 103 because one of ordinary skill in the art is motivated with a reasonable likelihood of success to modify the epinephrine production process of Klingler by substituting the Klingler chiral rhodium catalyst/hydrogen with the CBS catalyst taught by Box so as to arrive at each and every limitation of instant claims 1-3, 6, 9, 13, 15, 18.  


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


An ordinary artisan is so motivated because the ketonic functional group to be reduced in Box’s process is structurally similar with respect to the functional group (aminoketone) to claimed amino ketone group of formula (II), differing only with respect to instant variable R1.  MPEP § 2144.09.  An ordinary artisan is further motivated with respect to Mathre’s teaching that such chiral oxazaborolidine catalysts are generally applicable to the asymmetric reduction of prochiral ketones to arrive at the optically pure alcohols is high optical purity.  And also in view of Mathre’s teaching that these asymmetric catalysts work best for the reduction of aryl alkyl ketones (as instantly claimed).  



Note that claims 2 and 3 further limit only an optional step b of claim 1 an therefore do not differentiate over the cited reference combination.  With respect to claim 9, Klingler’s corresponding R3 group is “a carbobenzyloxy group” (CBz).  

With respect to instant claim 19, one of ordinary skill in the art is motivated to employ the CBS catalyst in a “substoichiometric amount” in view of Box’s teaching that a substoichiometric amount was employed (i.e., 0.056 mols CBS catalyst to 0.337 moles ketone) and/or Mathre’s teaching that such chiral oxazaborolidine reductions processes are catalytic in the presence of a stoichiometric borane source.  As such, claim 19 is also obvious in view of the cited reference combination.  


Claims 10 and 16 Are Obvious over Klingler in View of Box and Mathre as above, in Further View of Greene

Claims 10 and 16 are obvious over the cited reference combination for the following reasons.  One of ordinary skill in the art is motivated with a reasonable likelihood of success to further optimize the process derived from combining Klingler with Box (as discussed above) by protecting the phenolic hydrogens of the Klingler starting material so as to arrive at the following process.  


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


The above-proposed process meets each and every limitation of claims 10 and 16 (and corresponds to the elected species).  

One of ordinary skill is motivated to protect the phenolic hydrogens of the Klingler starting material in view of Greene’s teaching that in developing a synthesis of any phenol-containing product, protection is often mandatory to prevent reaction with oxidizing agents and electrophiles or reaction of the nucleophilic phenoxide ion with even mild alkylating and acylating agents.  Greene at page 369.  Thus Greene teaches what is well known in the art (official notice MPEP § 2144.03), i.e., that phenolic hydrogens are relatively reactive and often protected during synthetic processes.  One of ordinary skill is motivated to employ benzyl ether as a phenolic protecting group in view of Greene’s teaching that it is a suitable phenol protecting group.  Motivation to employ a benzyl ether protecting 2 are the very conditions that Klingler uses in the next step to provide epinephrine.  Thus, one of ordinary skill in the art would be aware of the benefit of removing all three protecting groups in one step to provide the final product.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  An ordinary artisan seeking to optimize the yield of epinephrine using the process derived from combining Box and Klingler is further motivated to protect the phenolic hydrogens by routine methods using the well-known benzyl ether protecting group; for example, to prevent any potential side reactions as taught by Greene.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622